19-10412-jlg         Doc 1211       Filed 08/20/19        Entered 08/20/19 16:30:39               Main Document
                                                        Pg 1 of 2


WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Sunny Singh

Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                  Case No. 19-10412 (JLG)
                                                               :
                                      1
                           Debtors.                            :       (Jointly Administered)
                                                               :
---------------------------------------------------------------X

                 NOTICE OF ADJOURNMENT OF HEARING ON
                DEBTORS’ REQUEST FOR ENTRY OF AN ORDER
           CONFIRMING SECOND AMENDED JOINT CHAPTER 11 PLAN
       OF DITECH HOLDING CORPORATION AND ITS AFFILIATED DEBTORS

                    PLEASE TAKE NOTICE that on August 7, 2019 and August 8, 2019, the Court

held a hearing to consider entry of an order confirming the Second Amended Joint Chapter 11

Plan of Ditech Holding Corporation and its Affiliated Debtors (ECF No. 1032) (the “Amended

Plan”) filed by Ditech Holding Corporation and certain of its debtor affiliates, as debtors and

debtors in possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases.

1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
      Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
      Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
      Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO
      Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding
      Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are
      located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.




WEIL:\97154731\3\41703.0011
19-10412-jlg         Doc 1211   Filed 08/20/19     Entered 08/20/19 16:30:39   Main Document
                                                 Pg 2 of 2


                    PLEASE TAKE FURTHER NOTICE that the continued hearing on the

Debtors’ request for confirmation of the Amended Plan, which was previously scheduled for

August 22, 2019 at 2:00 p.m. (Eastern Time), will be held before the Honorable James L.

Garrity, Jr., United States Bankruptcy Judge, at the United States Bankruptcy Court, in

Courtroom 601, One Bowling Green, New York, New York, 10004 on August 28, 2019 at

11:00 a.m. (Eastern Time).


Dated: August 20, 2019
       New York, New York
                                         /s/ Sunny Singh
                                         WEIL, GOTSHAL & MANGES LLP
                                         767 Fifth Avenue
                                         New York, New York 10153
                                         Telephone: (212) 310-8000
                                         Facsimile: (212) 310-8007
                                         Ray C. Schrock, P.C.
                                         Sunny Singh

                                         Attorneys for Debtors
                                         and Debtors in Possession




                                                   2
WEIL:\97154731\3\41703.0011
